DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
 
Response to Amendment
- Claims 1-12 and 18-21are pending.
- Claims 1-12 and 18-21 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the UE is configured with PMI reporting, wherein the same pre-coding matrix corresponds to multiple antennas having two-dimension antenna structure and configured in the base station; wherein the same pre-coding matrix comprises a first codebook corresponding to a vertical dimension of the multiple antennas, and a second codebook corresponding to a horizontal dimension of the multiple antennas; wherein the first PMI is used for indicating a precoder in the first codebook and the second PMI is used for indicating a precoder in the second codebook; and transmitting, by the base station, trigger signaling to the UE to trigger feedback of the CSI, wherein the trigger signaling comprises indication information for instructing the UE not to 
Jongren et al. (Pub. No. US 2017/0250743 A1)- The precoder parameters relate to a first dimension and a second dimension of the precoder codebook. Two-dimensional codebooks require M.sub.v.Math.M.sub.h entries to be able to provide M.sub.h beams in a horizontal dimension and M.sub.v beams in a vertical dimension
Onggosanusi et al. (Pub. No. US 2016/0359538 A1)- wherein each is associated with one of the two dimensions (either horizontal or vertical). For 2D (two-dimensional) rectangular port array, each of the first and the second stage precoders can be described as a Kronecker product of a first and a second precoder. In the present disclosure, Acustom-characterB denotes the Kronecker product between two matrices A and B.
None of these references, taken alone or in any reasonable combination, teach the claim limitation as recited above in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472